Order unanimously affirmed. Memorandum: Defendant claiming to be an indigent, seeks the minutes of a suppression hearing, minutes of a Huntley hearing, minutes of his plea of guilty to manslaughter in the first degree, and minutes of his sentencing. It appears that all these minutes have been transcribed and are in the Erie County Clerk’s Office and available to his attorney. Further, minutes of the plea proceeding were served upon defendant by the People in a proceeding brought subsequent to this one and in that same proceeding he refers to the page numbers of the sentencing minutes which he apparently has or to which he has access. Consequently, his application is academic. (Appeal from order of Erie County Court denying motion for free papers.) Present — Del Vecchio, J. P., Marsh, Gabrielli, Moule and Bastow, JJ.